ORDER

This matter came before the Court on the Application of Daniel Eugene Fisher to resign from the Maryland Bar. The Court having examined the Application for Resignation and the Response of Bar Counsel filed thereto, it is this 20th day of June, 2013
ORDERED, by the Court of Appeals of Maryland, that the Application for Resignation be, and it is hereby, ACCEPTED; and it is further
ORDERED that the Clerk of this Court shall strike the name of Daniel Eugene Fisher from the Register of attorneys in the Court and shall certify that fact to the Trustees of the Client Protection Fund of Maryland and the clerks of all judicial tribunals in this State; and it is further
ORDERED that the Clerk shall notify the National Lawyer Regulatory Data Bank of the American Bar Association.